
	

114 S965 IS: To prohibit the use of funds by Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 965
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2015
			Ms. Collins introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit the use of funds by Internal Revenue Service to target citizens of the United States
			 for
			 exercising any right guaranteed under the First Amendment to the
			 Constitution of the United States.
	
	
		1.Prohibition on targeting by the Internal Revenue Service based on the exercise of First Amendment
 rightsNone of the funds made available under any Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.
		
